Case 1:19-cv-01869-LPS Document 13-7 Filed 12/20/19 Page 1 of 3 PageID #: 438




                          EXHIBIT 7
Case 1:19-cv-01869-LPS Document 13-7 Filed 12/20/19 Page 2 of 3 PageID #: 439
                 Developer                  Discover              Design             Develop        Distribute             Support                Account



              Sign in with Apple                                                                                                  Overview        Get Started   Resources




                                          The fast, easy way to sign in to
                                               apps and websites.
                             Sign in with Apple makes it easy for users to sign in to your apps and websites using their
                                 Apple      la Instead of filling out forms, verifying email addresses, and choosing new
                             passwords, they can use Sign in with Apple to set up an account and start using your app
                             right away. All accounts are protected with two-factor authentication for superior security,
                                                   and Apple will not track users' activity in your app or website.




                                          Your child's journey, shared
                                                  with family




                                                                                                                   n in to startyour personirguitar
                                                                                                                       seaming experience




                                                                                                    0
              Respect for privacy.                                                                  Security built in.
              Sign in with Apple was built from the ground up to                                    Every account using Sign in with Apple is
              give users peace of mind about their privacy. Data                                    automatically protected with two-factor
              collection is limited to the user's name and email                                    authentication. On Apple devices, users are
              address, and Apple's private email relay lets users                                   persistently signed in and can re-authenticate
              receive email even if they prefer to keep their                                       anytime with Face ID or Touch ID.
              address private. Apple will not track users as they
              interact with your app.




              Works everywhere.                                                                     Antifraud.
              Sign in with Apple works natively on i0S, macOS,                                      Sign in with Apple is designed to give you confidence
              tvOS, and watchOS. And it works in any browser,                                       in your new users. It uses on-device machine
              which means you can deploy it on your website anti                                    learning and other information to provide a new
              in versions of your apps running on other platforms.                                  privacy-friendly signal that helps you determine if a
                                                                                                    new user is a real person or an account you might
                                                                                                    want to take another look at.



                                                   no

                                                                           Get Started
                                                        Learn how to plan, implement, and test Sign in with Apple in
                                                                         your apps and websites.

                                                                                     Learn more >




              ei Developer   sig., in with Apple

              DISCOWer                       Pesten                        DevelOP                    Distribute                       Support
              macOS                          Human Interface Guidelines    %code                      Developer Program                Articles
Case 1:19-cv-01869-LPS Document 13-7 Filed 12/20/19 Page 3 of 3 PageID #: 440
              WS                               Resources                       SwiIt                           App Store             Developer Forums
              WatChOS                          Vida.                           SWilt PleygrOU MIS              App RaWWW             PeadhaCS & BUg Reporting
              MSS                              Apple Design Awards             Testr light                     Mac Software          SysMin Status
              Sefati and Sion                  Fonts                           Documentation                   Apps for Business     Contact Us
              GaMaS                            ACCOS.PiliTy                    VlideeS                         Satan   ..MRS
                                                                                                                                     Account
              Business                         I.ernationalization             Downloads                       Marketing Resources
                                                                                                                                     Certificates, Identifiers & Profiles
              Education                        Accessories                                                     Trademark Licensing
                                                                                                                                     App Store COMB.
              WINDC



              To new the latest developer news, visd News end Updates

              CO./fight ®2019 Apple IPS All SWIM MISarveek      Terms At U. PritraCy Polley License A...Mann                                                   English
